Citation Nr: 9929013	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which denied the veteran's claim of service 
connection for coronary artery disease as secondary to his 
service-connected generalized anxiety disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record establishes that the 
veteran's underlying coronary artery disease was aggravated 
by his service-connected generalized anxiety disorder.


CONCLUSION OF LAW

The veteran's coronary artery disease is proximately due to 
or the result of his service-connected generalized anxiety 
disorder.  38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
medically discharged from service in August 1945 due to a 
diagnosis of anxiety state, conversion hysteria, moderate, 
situation combat.  Manifestations of this disability were 
noted to include palpitations and feelings of chest tightness 
with shortness of breath, insomnia, fatigue and inner 
tension.

In an August 1945 rating decision, the RO granted service 
connection for psychoneurosis, anxiety state, and assigned 
the veteran a 50 percent disability rating.  This rating was 
reduced to 30 percent in March 1946 and 10 percent in 
December 1946.

A December 1948 VA examination report reflects the veteran's 
report of continual feelings of nervousness and of having the 
"same pain in [his] chest" which he described as a sharp 
pain.  A Chest X-ray taken in December 1948 showed no 
evidence of chest pathology.

On file is a private Thallium Exercise Stress Test Report 
dated in January 1982 showing negative results for clinical 
angina or ischemia, and possible findings for the induction 
of premature atrial contractions with occasional block 
"PACs".  

In December 1995 the veteran presented to the emergency room 
of a private hospital complaining of the onset of heavy chest 
pressure with shortness of breath while watching television.  
He said that he also experienced the sensation that he was 
going to pass out.  He was admitted to the hospital where he 
underwent a echocardiogram, "ETT" thallium test and cardiac 
catheterization.  Approximately 10 days later he was 
transferred to another hospital at which time he was 
diagnosed as having organic heart disease, to include history 
of angina pectoris in 1988, "EDTA" Chelation therapy from 
1984 to "present", and preoperative pulmonary edema 
"2/15/95".  

In June 1996 the veteran filed an informal claim of service 
connection for a heart disability.  He said that his heart 
disability was caused by his nervous condition which had 
caused him "continual mental stress" with unpredictable 
periods of "extreme depression".

At a VA psychiatric examination in July 1996, the veteran 
said that he was nervous all of the time and felt depressed 
most of the time.  The examination report notes that he had 
retired six or seven years ago and lived in virtual isolation 
with his wife and son.  It also notes that he worried 
excessively about his health and expected to die soon.  The 
examiner noted that the veteran was continuously nervous, 
tense, agitated and depressed.  He also said that the veteran 
was very inactive and lived a secluded and unproductive life.  
He added that the veteran's condition had worsened over the 
last few years, possibly due to his son's illness, but that 
it was quite obvious that the veteran had been suffering from 
a long-standing anxiety disorder with recurrent depression.

In August 1996 the RO received a letter from the veteran's 
treating physician, G.A., M.D., who said that he had been 
treating the veteran since 1987 for heart disease (ASHD).  He 
stated that he "[had been] impressed by the state of anxiety 
that [the veteran] ha[d] had all along and the relationship 
this has had with his ongoing ASHD."  He said that the 
veteran had had only a mild family history of ASHD.  He 
further said that he believed that the fact that the veteran 
had been in combat for a long time had produced his fragile 
nervous system which had had an effect on his overall and 
cardiovascular health to date.

In November 1996 the RO increased the veteran's disability 
rating for his generalized anxiety disorder from 10 percent 
to 50 percent disabling.

In a December 1996 statement, the veteran said that his 
family physician had treated him for his heart problems from 
1950 to 1964, but that this physician had died four to five 
years earlier.  He also said that he felt that his heart 
problems were related to malaria that he had in service.

Results of an exercise tolerance test performed in December 
1996 were positive for coronary artery disease due to "ST" 
segment shifts at peak exercise, poor exercise capacity with 
no rise in blood pressure with exercise, and paced rhythm 
with sinus overdrive at peak exercises.

The results of an electrocardiogram performed in December 
1996 revealed an overall abnormal study suggestive of an 
arrhythmiogenic substrate.

In January 1997 the RO received a letter from the veteran's 
cardiovascular physician, C. M. B., M.D., stating that the 
veteran had multiple vessel coronary artery disease and 
angina pectoris.  He said that the veteran had suffered from 
heart block and syncopal events requiring a pacemaker.  He 
also said that the veteran had requested that he submit a 
statement concerning whether his heart disease was related to 
his malaria.  He responded by saying that he did not believe 
that this was the case.

In another letter from treating physician G.A., M.D., in 
January 1997, it was noted that the veteran had started to 
develop heart symptoms in his mid-fifties.  It was also noted 
that the veteran had been found to have had a myocardial 
infarction in 1965, had undergone chelation therapy from 1982 
to 1987, and had been recommended to undergo coronary artery 
bypass grafting in 1980 and 1985.  Dr. G.A. relayed the 
veteran's report of having high blood pressure "as he came 
out of service" and said that this may have contributed to 
his coronary condition.  He also said that the veteran had 
had malaria.

In May 1998 the RO received another letter from Dr. C.M.B. 
stating that the veteran had multiple vessel coronary artery 
disease and angina pectoris.  He said that the veteran also 
suffered from heart block and syncopal events requiring a 
pacemaker.  He noted that the veteran had a history of severe 
depression and anxiety and that it had been well recognized 
that this type of affective disorder may be the source of 
acceleration of coronary artery disease.  He said that he 
therefore supported the veteran's contention that his nervous 
condition had been a contributing factor in the acceleration 
of his coronary artery disease.

The record contains a VA examination report dated in July 
1998 in where the examiner stated that he had extensively 
reviewed the veteran's available records in addition to 
interviewing and fully examining the veteran.  The examiner 
noted that the veteran's cardiac history was notable for 
known multivessel coronary artery disease documented by 
diagnostic heart catheterization in 1995.  He also conveyed 
the veteran's report of experiencing his first heart symptoms 
in 1954 and of being told by his physician at the time that 
he had an irregular heartbeat.  He added that this had been 
in the setting of significant anxiety neurosis according to 
the veteran and that he had had elevated blood pressure as 
well.  The veteran also told the examiner that his anxiety 
had reached a point in 1963 in where he was "told to take a 
year off from work".  The examiner noted that the veteran 
did smoke for at least 30 or 35 years though he had not 
smoked in recent years.  He said that his blood pressure was 
apparently elevated at times in the past which the veteran 
said was related to his anxiety disorder.  In providing an 
impression, the examiner stated that:
	
[The veteran] has well-documented 
multivessel coronary artery disease.  
Recognizable coronary risk factors for 
the development of this disease 
recognized by the American Heart 
Association include the prior history of 
cigarette smoking and probable 
hypertension over the years.  Multiple 
genetic factors are now being evaluated.  
[The veteran's] lipid status is currently 
unknown to me, although this may be 
playing a role, especially with the 
[veteran's] family history of heart 
disease in his mother though this did not 
occur at a young age.

In responding to the issue of a relationship between he 
veteran's anxiety and heart disability, the examiner opined 
that:

Whether or not anxiety and depression 
promote the progression of coronary 
artery disease I believe is still 
debated.  Studies have suggested that the 
degree of depression or anxiety a patient 
may suffer will have an effect on the 
ultimate outcome of patients with 
coronary artery disease, with a poor 
outcome being noted.  

Lastly, the examiner added that:

It is also possible that ongoing anxiety 
and depression over the course of many 
years may contribute to other coronary 
risk behaviors such as an increase in his 
cigarette smoking, lack of appropriate 
exercise, diet, etc., or promote an 
increase in his blood pressure.  
Hypertension is clearly a cause of 
subsequent coronary disease.

In an August 1998 rating decision the RO continued to deny 
the veteran's claim of service connection for coronary artery 
disease as secondary to his service-connected generalized 
anxiety disorder.  It found that the evidence did not show 
that coronary artery disease was related to the veteran's 
service-connected generalized anxiety disorder and that the 
preponderance of the evidence in the case was unfavorable to 
the veteran's claim.

II.  Legal Analysis

The veteran's claim of service connection for a heart 
condition secondary to his service-connected generalized 
anxiety disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection for a heart condition may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Certain chronic 
disabilities, such as cardiovascular-renal disease may also 
be service-connected if they become manifest to a degree of 
10 percent within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Further, when aggravation of a disease or 
injury for which service connection has not been granted, is 
proximately due to, or is the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection on either a direct basis or a presumptive 
basis has not been established in this case in view of the 
absence of any medical evidence that the veteran had been 
treated for or diagnosed with heart problems either in 
service or within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the 
veteran's service medical records in April 1945 reflect 
complaints of chest tightness with shortness of breath, these 
symptoms were attributed to his diagnosed anxiety state and 
not to a cardiovascular disability.  In addition, a routine 
chest X-ray that was performed in May 1945 revealed that the 
veteran's heart was within normal limits.

Despite the lack of evidence to establish service connection 
for a heart disability as being directly incurred in or 
aggravated by service, service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  § 3.310.  That is, 
pursuant to Allen, whether the veteran's service-connected 
generalized anxiety disorder caused or chronically worsened 
his coronary artery disease.  In this regard, the veteran 
contends that his nervous condition which has been manifested 
by "continual mental stress" and "extreme depression" 
caused him to develop a heart disability.  While there is no 
medical evidence to support the veteran's claim of secondary 
service connection on a causative basis, there is evidence 
which supports this claim on an aggravation basis.  In this 
regard, the veteran's private physician, G.A., M.D., 
submitted a letter in August 1996 stating that he had been 
treating the veteran since 1987 for heart disease and that he 
had been "impressed by the state of anxiety that [the 
veteran] had all along and the relationship this had had on 
his ongoing [ASHD]."  He further opined that the veteran 
having been in combat for a long time had produced his 
fragile nervous system which had an effect on his overall and 
cardiovascular health.  In addition, a private cardiovascular 
physician stated in April 1998 that it was well recognized 
that certain types of affective disorders such as the 
veteran's history of severe depression and anxiety may be the 
source of acceleration of coronary artery disease.  He went 
on to say that he supported the veteran's contention that his 
nervous condition had been a contributing factor in the 
acceleration of his coronary artery disease.  

Although the VA examiner in July 1998 did not specifically 
answer the question as to whether or not anxiety and 
depression promoted the progression of coronary artery 
disease, he did say that studies had suggested that the 
degree of depression or anxiety a patient may suffer will 
have an effect on the ultimate outcome (notably a poor one) 
of patients with coronary artery disease.  Thus, while this 
examiner did not directly state that the veteran's anxiety 
and depression promoted the progression of coronary artery 
disease, he did not state otherwise and, in fact, said that 
there were studies that supported a negative effect between 
these two disabilities.  

The 1998 examiner also stated that it was possible that 
ongoing anxiety and depression over the course of many years 
may contribute to other coronary risk behaviors such as an 
increase in cigarette smoking, lack of appropriate exercise 
and increase in blood pressure.  In the instant case, there 
is evidence that the veteran has all three risk behaviors. 
That is, he smoked for 30 to 35 years (but no longer smokes), 
was noted at the July 1996 psychiatric examination to lead a 
very inactive lifestyle, and reported having periodic 
elevated blood pressure readings since service.  The 
longstanding nature of the veteran's anxiety and depression 
is evident in the fact that he has been service-connected for 
this disability since 1945.  Moreover, the examiner in July 
1996 stated that it was "quite obvious" that the veteran 
had been suffering from a long-standing anxiety disorder with 
recurrent depression.  Thus, in addition to evidence which 
supports an aggravating link between the veteran's service-
connected anxiety disorder and his coronary artery disease, 
there is also medical evidence which raises a possible link 
between the veteran's long-standing service-connected anxiety 
disorder and his coronary risk behaviors.

In the statute and in decisions from the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), the Board is charged to provide 
an adequate statement of reasons or bases for its appellate 
determinations, as required by 38 U.S.C. § 7104(d)(1) (West 
1991 & Supp. 1998) in order to enable the claimant to 
understand precise basis for Board's decision, as well as to 
facilitate review by subsequent appellate authority.  See 
Allday v. Brown, 7 Vet. App. 517, 527 (1995); Simon v. 
Derwinski, 2 Vet. App. 621, 622-23 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether 
a claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v.Derwinski, 1 Vet. App. 49 (1990); see also Brown v. 
Gardner, 513 U.S. 115, 118 (1994)  ("interpretive doubt is to 
be resolved in the veteran's favor").  

The favorable evidence in this case, while somewhat equivocal 
in its support of the veteran's contention that his service-
connected generalized anxiety disorder accelerated his 
coronary artery disease, is not negated by any evidence to 
the contrary.  Indeed, a VA medical opinion was specifically 
obtained to respond to this question.  The physician noted 
that whether or not anxiety and depression promote the 
progress of coronary artery disease was still being debated.  
The physician went on to note that studies did suggest that 
the degree of depression or anxiety a patient may have will 
effect the ultimate outcome of patients with coronary artery 
disease, with a poor outcome being noted.  The physician then 
related that ongoing anxiety and depression over the course 
of many years may contribute to other secondary risk factors 
which were noted to be present in this case.  As noted above, 
in order to deny service connection the evidence must 
preponderate against the veteran's claim.  We conclude the 
evidence against the veteran's claim does not reach this 
level.  To the contrary, the available medical evidence 
supports the premise that that the veteran's service-
connected generalized anxiety disorder accelerated his 
nonservice-connected coronary artery disease.  Accordingly, 
as it can not be concluded that the preponderance of the 
evidence is against the veteran's claim, we find that service 
connection for coronary artery disease is warranted.  
38 U.S.C.A. § 5107(a); Gilbert, supra.


ORDER

Service connection for coronary artery disease, as secondary 
to service-connected generalized anxiety disorder, is 
granted.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

